IN THE SUPREME COURT OF THE STATE OF DELAWARE

     NORA COMBS,1                                 §
                                                  § No. 433, 2019
           Respondent Below,                      §
           Appellant,                             § Court Below—Family Court
                                                  § of the State of Delaware
           v.                                     §
                                                  § File No. CN18-01054
     DEREK WYNN,                                  § Petition No. 19-19013
                                                  §
           Petitioner Below,                      §
           Appellee.                              §

                               Submitted: December 31, 2019
                               Decided:   January 10, 2020

                                            ORDER

         On December 17, 2019, the Senior Court Clerk issued a notice, by certified

mail, directing the appellant to show cause why this appeal should not be dismissed

for her failure to pay the Family Court filing fee and transcript fee. The appellant

has failed to respond to the notice to show cause. Dismissal of this action is therefore

deemed to be unopposed.

         NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that this appeal is DISMISSED.

                                                    BY THE COURT:

                                                    /s/ Collins J. Seitz, Jr.
                                                         Chief Justice


1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).